              Case 1:21-cv-04818-VEC Document 40 Filed 06/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------
JOB CREATORS NETWORK,                                          )
                                                               )
                                                               )
                           Plaintiff,                          )   Civil Action No. 1:21-cv-4818-VEC
                                                               )
                           v.                                  )
                                                               )
OFFICE OF THE COMMISSIONER OF                                  )
BASEBALL D/B/A MAJOR LEAGUE                                    )
BASEBALL, ET AL.,                                              )
                                                               )
                                                               )
                           Defendants.                         )
----------------------------------------------------------------

                  DECLARATION OF RONALD CHRISTOPHER FLORENCE

         Ronald Christopher Florence, being over the age of eighteen, hereby declares:

         1.       I own Atlanta Fastpitch Company whose principal place of business is in

Covington, Georgia. Our company is about 20 miles from Truist Park. We have been in business

for 15 years.

         2.       I reside in Locust Grove, Georgia.

         3.       I am a member of Job Creators Network.

         4.       Atlanta Fastpitch Company hosts fast pitch softball tournaments all over the

country. Once a year, we host the World Fastpitch Championship (WFC). This annual event brings

together elite level female softball athletes ages 10 to 18 years old to compete and gain athletic

exposure.

         5.       In 2019, we hosted 115 teams at the WFC. In 2019, this event brought in

approximately $200,000 in revenue to my business. In 2020, the WFC was not hosted because of

the COVID 19 pandemic.




                                                         1
               Case 1:21-cv-04818-VEC Document 40 Filed 06/08/21 Page 2 of 3




          6.       In determining the location for the 2021 WFC, my company decided in 2019 to

host the 2021 WFC in Atlanta, Georgia because the 2021 MLB’s All-Star Game was set to be held

in Truist Park. We also selected the dates of July 12 through July 17, 2021, for the event to

correspond with the 2021 All Star-Game.

          7.       I worked with the Atlanta Braves to plan and coordinate the details of the 2021

WFC event for over a year.

          8.       The opening ceremony of the 2021 WFC was set to be hosted in Truist Park during

the All-Star Game events. Additionally, coaches’ meetings and opening day festivities were

scheduled at Truist Park at the same time as the 2021 All-Star Game.

          9.       I promoted the 2021 WFC as an event that would take place at the same time and

in the same location as the 2021 All-Star Game.

          10.      In anticipation and preparation of this event, I purchased season tickets to the

Braves 2021 season to be eligible to buy All-Star Game tickets for my event guests.

          11.      The MLB’s decision to move the game out of Atlanta impacted my business in a

negative, devastating and material way. Almost immediately after news of the MLB’s decision

broke, teams dropped out of the WFC event. There was no longer a compelling reason for them to

come to Atlanta to participate in the 2021 WFC because the All-Star Game was no longer taking

place there.

          12.      Additionally, the MLB’s decision to move the All-Star Game out of Atlanta

cancelled the opening ceremonies of the 2021 WFC. Without an All-Star Game, there are no

opening ceremonies. I am currently working to find a new location for the opening ceremony

events.




                                                   2
         Case 1:21-cv-04818-VEC Document 40 Filed 06/08/21 Page 3 of 3




       13.     Prior to the MLB’s decision to move the 2021 All-Star Game out of Atlanta, my

company estimated that the 2021 revenue from the 2021 WFC would increase by approximately

20% from that of 2019 (which totaled $200,000). However, this has now drastically decreased.

       14.     My company charges a $1,200 entry fee per team, and a $10 entry fee for fans to

attend the WFC. Originally, 125 teams were signed up to play in the game. Now, only 40 teams

are currently signed up.

       15.     My company’s revenue is down 70% from prior years because of the MLB’s

decision to move the game out of Atlanta.

       16.     I strongly oppose the MLB’s decision to move the game out of Atlanta, and I

support the 2021All-Star Game being moved back to Atlanta.

       Dated: June 8, 2021

                                                  ______________________________
                                                  Chri opher Florence J n EDT



                                                  Ronald Christopher Florence




                                              3
